                                                          Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 1 of 15



                                                     1    Stephanie R. Leach (#023739)
                                                          STEPHANIE R. LEACH, PLLC
                                                     2
                                                          2415 E. Camelback Rd., Suite 700
                                                     3    Phoenix, AZ 85016
                                                          Telephone: (602) 753-9276
                                                     4    Stephanie@azemploymentattorney.com
                                                     5
                                                          Darren Heitner (pro hac pending)
                                                     6    Heitner Legal, PLLC
                                                          215 Hendricks Isle
                                                     7
                                                          Fort Lauderdale, FL 33301
                                                     8    Telephone: (954) 558-6999
                                                          Darren@heitnerlegal.com
                                                     9
                                                    10    Attorneys for Ms. Melissa Melendez

                                                    11                      IN THE UNITED STATES DISTRICT COURT
                                                                              IN AND FOR THE STATE OF ARIZONA
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                    13    Ms. Melissa Melendez,                            _____________________________
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14                Plaintiff,                           SECOND AMENDED COMPLAINT
                                  PLLC




                                                    15    v.                                               (JURY TRIAL DEMANDED)
                                                    16    The Arizona Board of Regents d/b/a               4:19-CV-0377-MSD
                                                          University of Arizona,
                                                    17
                                                    18                Defendant.

                                                    19
                                                                Plaintiff, Ms. Melissa Melendez (“Plaintiff” or “Melendez”), by and through
                                                    20
                                                         undersigned counsel for her Complaint, hereby alleges as follows:
                                                    21
                                                                                   PARTIES, JURISDICTION AND VENUE
                                                    22   1.     At all times relevant, Ms. Melendez was a resident of Pima County, Arizona.
                                                    23   2.     Upon information and belief, at all times relevant, the Arizona Board of Regents
                                                    24   d/b/a University of Arizona is a constitutionally created corporate body (the “UofA”) in
                                                    25   the State of Arizona.
                                                    26   3.     Defendant caused certain events to occur in Pima County that give rise to this action.

                                                    27   4.     This court has jurisdiction and the Defendant has negligently caused acts to occur
                                                         in Pima County, State of Arizona, which give rise to this litigation.
                                                    28
                                                          Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 2 of 15



                                                     1
                                                         5.        This Court has original jurisdiction under 28 U.S.C. § 1331 as this case is a civil
                                                     2
                                                         action that arises under 42 U.S.C. § 1983 for violations of Ms. Melendez’s due process
                                                     3   rights by state actors.
                                                     4   6.        This Court may also exercise supplemental jurisdiction under 28 U.S.C. § 1367 over
                                                     5   Ms. Melendez’s state law claims as they arise from the same case or controversy as the
                                                     6   claim giving this Court original jurisdiction.
                                                     7   7.        This action is brought pursuant to the 42 U.S.C. § 1983 for due process violations,

                                                     8   employment discrimination, and retaliation, and sexual harassment,            and intentional
                                                         infliction of emotional distress. Ms. Melendez is entitled to a reasonable award of costs
                                                     9
                                                         and attorneys’ fees against Defendant. Equitable and other relief is sought as well.
                                                    10
                                                         8.        Venue is appropriate under 28 U.S.C. § 1391 in that a substantial portion of the
                                                    11
                                                         events giving rise to Ms. Melendez’s claims occurred in Tucson, Arizona.
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         9.        All prerequisites of civil actions against state entities required under A.R.S. §12-
                                                    13
                                                         821.01 have been met.
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14                                    GENERAL ALLEGATIONS
                                  PLLC




                                                    15                                         Sexual Harassment
                                                    16   10.       Plaintiff realleges and reincorporates the forgoing Paragraphs as if fully set forth
                                                    17   herein.
                                                    18   11.       Ms. Melendez began her career at the UofA in July of 2001 as an Accounting

                                                    19   Associate in the Athletic Department. She briefly left but returned in August of 2007 to
                                                         serve as Assistant to Eric Harper, the Director of Football Operations. By all accounts,
                                                    20
                                                         Ms. Melendez was extremely well-liked and worked tirelessly to ensure that football
                                                    21
                                                         operations were effective, timely, and organized. Ms. Melendez will testify that sexual
                                                    22
                                                         harassment was not tolerated under then-Head Football Coach Mike Stoops and that his
                                                    23
                                                         attitude of zero tolerance permeated throughout the football program.
                                                    24
                                                         12.       Ms. Melendez was energetic, competent and hardworking – she loved her job. She
                                                    25   was well-liked by boosters and she worked hard to make them feel welcome and
                                                    26   appreciated.      Based upon her talents for building these relationships, then-Athletic
                                                    27   Director, Greg Byrne told Ms. Melendez that she was always welcome to transfer to
                                                    28   Development if she ever so desired. Development would place her in direct contact with

                                                                                                        -2-
                                                          Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 3 of 15



                                                     1
                                                         boosters and other supporters of Arizona Athletics. Ms. Melendez was flattered but chose
                                                     2
                                                         not to transfer, because the football program needed her, and she enjoyed the work
                                                     3   environment under Coach Stoops.
                                                     4          Richard Rodriguez uses his position of power to gain Ms. Melendez's trust
                                                     5   13.    The UofA terminated Coach Stoops in October of 2011 and hired Rodriguez soon
                                                     6   thereafter. On the strong recommendation of Coach Stoops, Rodriguez retained Ms.
                                                     7   Melendez to serve as his assistant. Ms. Melendez was eager to prove herself worthy of

                                                     8   Coach Stoops’ recommendation, so she redoubled her already tireless efforts to make sure
                                                         Rodriguez had a smooth transition into his new role. However, her enthusiasm started to
                                                     9
                                                         dwindle in 2013 with the introduction of the “Hideaway Book.”
                                                    10
                                                         14.    The Hideaway Book was a manual authored by Rodriguez and typed up annually.
                                                    11
                                                         The Hideaway Book was for coaches and some football operations people. It was not to
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         be disclosed to anyone else. The main focus of the book was to establish secrecy within
                                                    13
                                                         Rodriguez’s inner circle and maintain complete control of the group. This yielded such
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   things as the saying: “Title IX doesn't exist in our office.” The three people who had the
                                  PLLC




                                                    15   most interaction with Rodriguez - Ms. Melendez, Charlie Ragle, and Miguel Reveles -
                                                    16   referred to themselves as the Triangle of Secrecy. They were forced to lie to Rodriguez’s
                                                    17   wife to help cover up his indiscretions – primarily his extramarital affair. This Triangle was
                                                    18   also coerced to shield Rodriguez from anything that could harm his reputation. Just for

                                                    19   good measure, Rodriguez also befriended Ms. Melendez’s then-husband, Jason, to help
                                                         ensure that his Triangle stayed intact.
                                                    20
                                                         15.    By the summer of 2015, Ms. Melendez was newlywed to Jason, but most of her
                                                    21
                                                         attention had to be paid to Rodriguez, who had become more and more demanding. Jason
                                                    22
                                                         recalls being shocked about the stories of Rodriguez berating staff members and how Ms.
                                                    23
                                                         Melendez had to answer Rodriguez's calls at all hours of the night just to change travel
                                                    24
                                                         plans or make some other requests which were only emergencies to him. She had to walk
                                                    25   on eggshells at work, because of Rodriguez's volatility and supreme power over the
                                                    26   department. Jason even recalls some instances during this time where football players sent
                                                    27   Ms. Melendez screenshots of their genitalia and illicit overtures via text. When she asked
                                                    28   Rodriguez to intervene, he ignored her.

                                                                                                      -3-
                                                          Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 4 of 15



                                                     1
                                                               Richard Rodriguez’s extramarital affair becomes widely known with the Athletic
                                                     2
                                                                                                 Department
                                                     3   16.      By now, most of the department knew about Rodriguez’s affair and lies to his
                                                     4   family. Many of the assistant coaches and staff were longtime friends of Rodriguez, his
                                                     5   wife, and their children.
                                                     6   17.      His coaches and staff began to lose respect for Rodriguez and the web of lies had
                                                     7   become too widespread to remain private anymore.

                                                     8   18.      In August of 2015, Rodriguez's daughter was in Rodriguez's office when she saw a
                                                         text message notification from his girlfriend appear on her father's iPad that said: "I love
                                                     9
                                                         you." She demanded to know who sent the text. Rodriguez created an elaborate story,
                                                    10
                                                         suggesting that the text was meant for someone else.
                                                    11
                                                         19.      As per usual, Rodriguez directed Ms. Melendez to lie for him, to which Ms.
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         Melendez responded, “Ok, I don’t know anything.” Rodriguez also made Charlie Ragle
                                                    13
                                                         and Miguel Reveles go along with the lie.
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   20.      On November 6, 2015, Rodriguez asked Ms. Melendez to get a sideline pass for his
                                  PLLC




                                                    15   “friend” for the USC game in Tucson, which turned out to be his girlfriend. During the
                                                    16   game, Ms. Melendez realized that Rodriguez’s wife was also on the sideline.
                                                    17   21.      At some point, Ms. Melendez had to stand between the two hoping to avoid a
                                                    18   confrontation. The following Monday, Ms. Melendez complained to Rodriguez about how

                                                    19   upsetting it was to be placed in that situation. Rodriguez laughed it off without
                                                         acknowledging her stress or sense of betrayal to his wife.
                                                    20
                                                         22.      On January 27, 2016, Ms. Melendez was in Tucson and received a call from the San
                                                    21
                                                         Diego Marriott about a barking dog in Rodriguez’s room. Rodriguez was supposed to be
                                                    22
                                                         on a recruiting visit.
                                                    23
                                                         23.      Ms. Melendez called Rodriguez who didn’t immediately answer. Later she learned
                                                    24
                                                         from Coach Rod Smith that Rodriguez had walked out of their meeting when the phone
                                                    25   rang but did not answer. Coach Smith also confirmed that the dog belonged to the
                                                    26   girlfriend.
                                                    27          Richard Rodriguez sexually suggestive behavior towards Ms. Melendez begins
                                                    28


                                                                                                     -4-
                                                          Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 5 of 15



                                                     1
                                                         24.    A short time afterward, Ms. Melendez caught Rodriguez ogling her as she left the
                                                     2
                                                         office for that day. She had suspicions before that time that Rodriguez may have been
                                                     3   staring at her, but this was the first time she caught him doing it. She simply responded,
                                                     4   "No, you can't do that … that's not cool." She hoped that would be the end of it, but
                                                     5   Rodriguez's bad behavior only became more egregious.
                                                     6   25.    On February 23, 2016, upon learning that Jason was being considered as a head
                                                     7   security officer for the Diamondbacks, Ms. Melendez told Rodriguez that she would need

                                                     8   to quit her job and move to Phoenix.
                                                         26.    Rodriguez responded that he didn’t want her to leave, saying “No, I can’t lose you.”
                                                     9
                                                         Rodriguez told Ms. Melendez that he would have a friend set up an apartment for her to
                                                    10
                                                         stay several nights a week so she could continue working for him. Ms. Melendez told him
                                                    11
                                                         she was unwilling to do that.
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         27.    On May 10, 2016, Rodriguez’s wife asked Ms. Melendez out to lunch. It became a
                                                    13
                                                         3-hour interrogation of sorts to find out what Ms. Melendez knew about Rodriguez’s
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   flirting and promiscuity.
                                  PLLC




                                                    15   28.    Again, per Rodriguez’s strict instructions and despite Ms. Melendez’s growing
                                                    16   discomfort with doing so, she told his wife that she knew nothing and continued to cover
                                                    17   up for Rodriguez. As it turned out, Rodriguez knew about the lunch and made Miguel
                                                    18   Reveles call Ms. Melendez to make sure the Triangle of Secrecy had not been broken.

                                                    19   29.    On one occasion in 2016, Ms. Melendez was wearing a light-colored top and two
                                                         coaches made inappropriate comments and shouted “Damn!” as she walked out.
                                                    20
                                                         30.    Whenever Rodriguez asked Ms. Melendez into his office, he always told her to close
                                                    21
                                                         the door behind her, which made her uncomfortable and wasn’t necessary.
                                                    22
                                                         31.    Others began to notice and make suggestive comments to her about what happened
                                                    23
                                                         behind closed doors. This environment was condoned and, in many ways, encouraged by
                                                    24
                                                         Rodriguez.
                                                    25   32.    Sometime in 2016, Rodriguez asked Ms. Melendez to get underwear for him from
                                                    26   the equipment area downstairs. Ms. Melendez found this degrading and out of line, so she
                                                    27   emailed Michael Barnet at equipment to get him to provide Rodriguez a clean pair.
                                                    28


                                                                                                     -5-
                                                          Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 6 of 15



                                                     1
                                                         33.   Michael took the underwear into the office instead of Ms. Melendez, as she was
                                                     2
                                                         hoping to avoid the situation altogether. Nonetheless, Rodriguez made incredibly
                                                     3   inappropriate comments to Ms. Melendez afterward about how his preferred style of
                                                     4   underwear that "visually enhanced" his genitalia when worn. Ms. Melendez pretended to
                                                     5   ignore these comments, although they sickened her.
                                                     6   34.   By November 2016, Rodriguez noticeably began timing his workouts so he could
                                                     7   walk back to his office shirtless in front of Ms. Melendez. On one such occasion,

                                                     8   Rodriguez walked past her in just his underwear and said “Good Morning” to her to make
                                                         sure she saw him.
                                                     9
                                                         35.   On Monday, November 14, 2016, Ms. Melendez received a voicemail from La
                                                    10
                                                         Paloma complaining that Rodriguez made sexual advances towards a young woman who
                                                    11
                                                         had provided Rodriguez a massage.
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         36.   The caller “just wanted to inform the university.” Per Rodriguez’s instructions and
                                                    13
                                                         the overarching rules of the Triangle of Secrecy, the complaint never made it past Ms.
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   Melendez’s voicemail.
                                  PLLC




                                                    15           Richard Rodriguez tries to kiss and touch Ms. Melendez inappropriately
                                                    16   37.   The following January, Rodriguez asked Ms. Melendez to come into the office and
                                                    17   shut the door; despite her discomfort with this, she agreed to do so. Rodriguez told Ms.
                                                    18   Melendez that he began marital counseling with his wife because of issues at home.

                                                    19   38.   Rodriguez emphasized to Ms. Melendez that he needs to be with someone
                                                         passionate, and Ms. Melendez understood Rodriguez to mean that he wants her to be that
                                                    20
                                                         person, even though Rodriguez was still married and keeping his girlfriend on the side.
                                                    21
                                                         39.   Rodriguez told Ms. Melendez, “Whatever you need, I’m here for you” … he then
                                                    22
                                                         grabbed Ms. Melendez, embraced her, touched the side of her breast, and tried to kiss her.
                                                    23
                                                         Ms. Melendez managed to pull away and move her head.
                                                    24
                                                         40.   After this incident, Ms. Melendez began to look for a way out. However, her
                                                    25   daughter was on qualified tuition reduction, and still working in the Athletic Department,
                                                    26   so she didn't want to complicate her situation by quitting. Ms. Melendez began considering
                                                    27   a transfer into the University's Development Office to get away from Rodriguez without
                                                    28   rocking the boat.

                                                                                                    -6-
                                                          Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 7 of 15



                                                     1
                                                          Richard Rodriguez offers money to Ms. Melendez and gropes himself in front of her
                                                     2
                                                         41.    Two weeks after Rodriguez assaulted Ms. Melendez in his office, he called her back
                                                     3   inside (again closing the door) and said he wanted to “take care of her.” Rodriguez handed
                                                     4   her $300 in cash, but Ms. Melendez refused his money. Rodriguez begged her not tell
                                                     5   Jason or his wife. This made Ms. Melendez even more uncomfortable that Rodriguez
                                                     6   believed she could be bought. Ms. Melendez emailed her sister about the incident.
                                                     7   42.    On February 22, 2017, Rodriguez called Ms. Melendez into office, again telling her

                                                     8   to close the door. After closing the door, Ms. Melendez looked up in horror to see
                                                         Rodriguez grasping his penis beneath his basketball shorts which were pulled all the way
                                                     9
                                                         up. Rodriguez carried on a normal conversation with Ms. Melendez while still holding
                                                    10
                                                         himself, but Ms. Melendez just looked down until he was through talking, so she could get
                                                    11
                                                         out of there.
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                          Plaintiff, Ms. Melendez has conversations about the sexual harassment incident and
                                                    13
                                                                                        tries to transfer departments
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   43.    Ms. Melendez specifically told Matt Dudek about this incident. By this time Ms.
                                  PLLC




                                                    15   Melendez and Matt had already had several conversations about the sexual harassment and
                                                    16   the hostile work environment created by Rodriguez, whom she and Matt had begun calling
                                                    17   "The Predator." He was also aware because, like most in football, he had witnessed it and
                                                    18   or heard about it through others.

                                                    19   44.    Ms. Melendez also complained several times to Associate Athletic Director, Mike
                                                         Parrish, asking that he speak to Rodriguez and get him to stop the harassment.
                                                    20
                                                         45.    Parrish, while sympathetic to her situation failed to act on her complaints. His
                                                    21
                                                         response was “we can’t afford those kinds of problems right now… what I’m more
                                                    22
                                                         concerned about is the misuse of funds.”
                                                    23
                                                         46.    By March 7, 2017, Ms. Melendez mustered up the conviction to ask for a transfer.
                                                    24
                                                         She texted Mike Ketcham to ask about other positions at the university, specifically in the
                                                    25   Development Office.
                                                    26   47.    Ms. Melendez scheduled a meeting with him, but he later canceled without stating
                                                    27   a reason. Ms. Melendez knew she would be well received in the Development Office
                                                    28


                                                                                                     -7-
                                                          Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 8 of 15



                                                     1
                                                         because Greg Byrne had confirmed as much; she had also received blessings from major
                                                     2
                                                         donors who would be thrilled to have her oversee their account in Development.
                                                     3   48.    Around the same time, Ms. Melendez broached the topic of transitioning out of the
                                                     4   Athletic Department with Rodriguez. His response was, “Bullshit, you’re not leaving, I
                                                     5   can’t let you leave, I need you.”
                                                     6   49.    Throughout the next month, Rodriguez continued to stand very close to get skin-to-
                                                     7   skin contact with Ms. Melendez. He was constantly glaring at her now, and she would

                                                     8   wear skirts less often because she could feel him constantly glaring at her thighs. Ms.
                                                         Melendez recalls continuous jokes from this time about how “Title IX doesn’t exist in this
                                                     9
                                                         office.”
                                                    10
                                                         50.    On April 5, 2017, Ms. Melendez attempted to make a second appointment with
                                                    11
                                                         Mike Ketcham to discuss transferring departments. She received no response. Shortly after
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         trying to schedule the appointment, Rodriguez asked Ms. Melendez to help clean out his
                                                    13
                                                         closet, handed her underwear to fold, and told her, “I love that you want to take care of
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   me.”
                                  PLLC




                                                    15   51.    On May 24, 2017, Ms. Melendez had lunch brought into the office for Rodriguez's
                                                    16   birthday and invited his family to celebrate. Rodriguez pulled Ms. Melendez aside and
                                                    17   asked her to do a tequila shot with him in his office; Ms. Melendez declined and felt it was
                                                    18   highly inappropriate, especially with his family in the next room.

                                                    19   52.    Shortly after his birthday, Rodriguez and Dusty Rutledge were standing at Ms.
                                                         Melendez's desk discussing fundraising for football camps. Dusty made a comment that
                                                    20
                                                         Ms. Melendez raises funds by rubbing her breasts on donors. Everyone within earshot
                                                    21
                                                         laughed, including Rodriguez. Ms. Melendez pretended to ignore that comment but later
                                                    22
                                                         cried at the realization that the entire office thought that she had become successful by
                                                    23
                                                         using her sexuality.
                                                    24
                                                                Plaintiff, Ms. Melendez begins to suffer from work/stress-related migraines
                                                    25   53.    By April 26, 2017, Ms. Melendez began suffering migraines. On this particular day,
                                                    26   she could not get up off the floor. She had never suffered from migraines in her life before
                                                    27   now. On May 4, 2017, it became clear that the migraines were not subsiding, so Ms.
                                                    28   Melendez went to the emergency room. Ms. Melendez was treated and sent home. On

                                                                                                     -8-
                                                          Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 9 of 15



                                                     1
                                                         May 30, 2017, an EEG was performed; her migraines were attributed to stress from work.
                                                     2
                                                         These affected her day-to-day life, her marriage and her irritability with her younger
                                                     3   children.
                                                     4               Plaintiff, Ms. Melendez is rejected by the Development Department
                                                     5   54.    On June 13, 2017, Mike Ketcham told Ms. Melendez, he didn't think there were any
                                                     6   positions in Development open. Ms. Melendez knew this wasn't true because she saw job
                                                     7   postings earlier that month. Mike had no further explanation as to why.

                                                     8   55.    Eventually, Mike told her, "We can't take you; Coach [Rodriguez] would be pissed."
                                                         Ms. Melendez realized she was trapped. Rodriguez had control over all the people that
                                                     9
                                                         could allow her to leave the department, and she couldn’t quit for fear of what would
                                                    10
                                                         happen to her daughter.
                                                    11
                                                         56.    On June 27, 2017, Rodriguez paid Ms. Melendez $6,000 for summer camp work,
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         which Ms. Melendez thought was appropriate for the amount of work she performed.
                                                    13
                                                         Rodriguez told her afterward that this amount was more than anyone else received, and he
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   gave her more money, not because she did more work or better work than the others, but
                                  PLLC




                                                    15   because he wanted to “take care of her.”
                                                    16   57.    Not long after that, Rodriguez gave Ms. Melendez a wad of cash, approximately
                                                    17   $1,500, and asked her not to tell her then-husband or his wife about it. She was unsure
                                                    18   whether the cash was for her or whether Rodriguez just wanted her to hold the money.

                                                    19   When Rodriguez explained that the money was for her and insisted that she use it for
                                                         outside costs like food and gas money.
                                                    20
                                                                           Richard Rodriguez makes demands of Ms. Melendez
                                                    21
                                                         58.    Rodriguez demanded that Ms. Melendez take him to the airport the next day.
                                                    22
                                                         Rodriguez ended the conversation by whispering to Ms. Melendez, “I have more cash to
                                                    23
                                                         give you.” She recalls him being so close to her face that she could smell the BBQ chips
                                                    24
                                                         on his breath. He then grazed her breast with his hand as he awkwardly reached towards
                                                    25   her for a hug.
                                                    26   59.    Ms. Melendez left the office feeling violated. Rodriguez then texted her that she
                                                    27   may need to come to his home late that night to help him with the dog because his wife and
                                                    28   daughter had already left on vacation.

                                                                                                    -9-
                                                         Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 10 of 15



                                                     1
                                                         60.    Ms. Melendez came home and told Jason about having to take Rodriguez to the
                                                     2
                                                         airport the next morning and about needing to help with the dog that evening.
                                                     3   61.    Jason was upset and refused to let her go to Rodriguez’s house. Ms. Melendez texted
                                                     4   Rodriguez that if he needed help with the dog, she and Jason would come over to help.
                                                     5   The following texts were sent:
                                                     6          Rodriguez: “just you”
                                                     7          Ms. Melendez: “I’m loyal to you and will always cover for you but it can’t be me”

                                                     8          Rodriguez: “You know I love you” [with a kissing face emoji]
                                                                Ms. Melendez: “No! It can’t be me”
                                                     9
                                                                Rodriguez: “Ha. I’ll see you in the morning.”
                                                    10
                                                         62.    Ms. Melendez told Mike Parrish about this incident. He responded that "We don't
                                                    11
                                                         need that in the office, but I am more concerned with his misuse of funds."
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         63.    The next morning Ms. Melendez arrived at the office to take Rodriguez to the
                                                    13
                                                         airport, although it had been her scheduled day off. Rodriguez passed by her desk shirtless
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   and told her that he needed to shower in his office.
                                  PLLC




                                                    15   64.    Rodriguez asked Ms. Melendez to stay in his office to keep his dog calm while he
                                                    16   showered. Instead, Ms. Melendez took the dog on a long walk to avoid interaction with
                                                    17   Rodriguez and to avoid seeing him naked. On her way back from walking the dog, Ms.
                                                    18   Melendez ran into Dusty who remarked, “I just shocked the shit out of Coach [Rodriguez]!

                                                    19   He is in his underwear.
                                                                     Richard Rodriguez assaulted Ms. Melendez for the second time
                                                    20
                                                         65.    On July 24, 2017, Rodriguez physically assaulted Ms. Melendez in his office by
                                                    21
                                                         rubbing up against her and attempting to kiss her.
                                                    22
                                                                 Ms. Melendez finds new employment and quits the Athletic Department
                                                    23
                                                         66.    On July 27, 2017, Ms. Melendez got a new job with Crest Insurance. The owner,
                                                    24
                                                         Cody Ritchie had been a major donor for the university and hired Ms. Melendez on the
                                                    25   spot because of her work with the Development Office.
                                                    26   67.    The following day, Ms. Melendez gave Rodriguez her two-week notice. He tore it
                                                    27   up, stating that it’s “so depressing, can’t lose you.” Shortly afterward, Rodriguez’s wife
                                                    28


                                                                                                    - 10 -
                                                         Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 11 of 15



                                                     1
                                                         learned that Ms. Melendez was leaving, and scheduled another long lunch, peppering her
                                                     2
                                                         with questions about Rodriguez’s indiscretions.
                                                     3   68.   On August 9, 2017, Ms. Melendez filled out exit paperwork and did an exit
                                                     4   interview with Mike Ketcham. Ketcham acknowledged that he generally knew that
                                                     5   Rodriguez had harassed her, but he needed details from her, as he had been “insulated”
                                                     6   from knowing exactly what had occurred. Ms. Melendez told Mike, “A lot of shit
                                                     7   happened. I need to remove myself from this situation.”

                                                     8   69.   Ms. Melendez’s last day as August 11, 2017. Rodriguez’s wife cornered Ms.
                                                         Melendez in the office and demanded to know the truth about Rodriguez’s girlfriend. She
                                                     9
                                                         asked about a photograph taken of Rodriguez and his girlfriend.
                                                    10
                                                         70.   Ms. Melendez admitted that she knew about the girlfriend and apologized for not
                                                    11
                                                         telling her sooner. She demanded to have a meeting between herself, Ms. Melendez and
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         Rodriguez. Ms. Melendez did not agree, as she did not want to get further involved.
                                                    13
                                                         71.   Later that day, apparently after arguing with his wife, Rodriguez stormed out of his
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   office yelling about his wife, "What the fuck is wrong with her?" and "Who is trying to
                                  PLLC




                                                    15   ruin me?" Afterward, Rodriguez's wife called and texted Ms. Melendez incessantly to the
                                                    16   point where Rodriguez called Ms. Melendez to apologize for his wife's harassment.
                                                    17   72.   Although Ms. Melendez had removed herself from the situation, reminders continue
                                                    18   to pop up. On October 17, 2017, Ms. Melendez had lunch with a friend at the Trident grill.

                                                    19   Rodriguez’s wife was also there with her daughter. Ms. Melendez’s friend told her, “If
                                                         they only knew I booked a separate room for Coach [Rodriguez] and his girlfriend.” About
                                                    20
                                                         two weeks after that, Ms. Melendez spoke with Matt Dudek, who called just to check on
                                                    21
                                                         her. During the conversation, he remarked, “Just be glad your boss isn’t groping you
                                                    22
                                                         anymore.”
                                                    23
                                                          Plaintiff, Ms. Melendez is questioned by University Human Resources about Richard
                                                    24
                                                                                             Rodriguez’s conduct
                                                    25   73.   On October 26, 2017, Ms. Melendez called Human Resources to complain that her
                                                    26   daughter, who was still working for Athletics, was being given significantly more work
                                                    27   hours than allowed for a student.
                                                    28


                                                                                                    - 11 -
                                                         Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 12 of 15



                                                     1
                                                         74.    However, upon identifying herself Ms. Melendez’s call to Human Resources was
                                                     2
                                                         rerouted several times until she was told she was speaking to Kristen Klotz, who was
                                                     3   apparently in charge of investigating Rodriguez’s conduct – at the time, Ms. Melendez
                                                     4   didn’t know whether that conduct was just Rodriguez’s sexual harassment or also his
                                                     5   misuse of money.
                                                     6   75.    Klotz identified herself as the Equity Officer and Deputy Director of Institutional
                                                     7   Equity and told her that the University had been trying to reach her and that the University

                                                     8   knew that she left because of what Rodriguez did to her. Klotz also requested that Ms.
                                                         Melendez meet with her to provide more details.
                                                     9
                                                         76.    Ms. Melendez complied with the request, and she and Jason met with Klotz shortly
                                                    10
                                                         thereafter. Klotz asked Ms. Melendez if Rodriguez had ever sexually harassed her. Ms.
                                                    11
                                                         Melendez said that Rodriguez had done so. However, Klotz’s follow up questions about
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         the details rekindled the fear Ms. Melendez had during the exit interview – “If I tell what
                                                    13
                                                         happened, heads will roll,” she thought.
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   77.    Ms. Melendez was also worried that any comments might get publicized, and she
                                  PLLC




                                                    15   thought it would be best to consult with an attorney before providing further comment.
                                                    16   Ms. Melendez ended the interview politely and sought legal counsel.
                                                    17   78.    Also, in October, Ms. Melendez had a conversation during a football game with a
                                                    18   prominent football booster. He told her that “I know what Coach [Rodriguez] has done,”

                                                    19   and said, “I don’t agree with that shit.” He said he respected Ms. Melendez for how she
                                                         left quietly.
                                                    20
                                                         79.    Ms. Melendez began to realize how widespread these rumors had become, and
                                                    21
                                                         although the booster respected her for how she handled it, her good name was now defamed
                                                    22
                                                         throughout the University.
                                                    23
                                                         80.    Meanwhile, for the last year of her employment under Rodriguez, staff members
                                                    24
                                                         throughout the University began to speculate about what was going on behind Rodriguez’s
                                                    25   closed office door. Tucson is a small community, and rumors, especially salacious ones,
                                                    26   spread fast.
                                                    27
                                                    28


                                                                                                    - 12 -
                                                         Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 13 of 15



                                                     1
                                                         81.    Although Ms. Melendez has a new job, she constantly runs into old acquaintances
                                                     2
                                                         and wonders whether they think she was nothing more than Rodriguez’s concubine all
                                                     3   those years. He certainly never did anything to dissuade others from assuming as much.
                                                     4   82.    Although the migraines have subsided, the nightmares have not. Ms. Melendez
                                                     5   entered counseling to help her deal with the ongoing stress of being in such an abusive
                                                     6   work environment and help her move on from it.
                                                     7   83.    On or about December 28, 2017, by and through counsel, Plaintiff Ms. Melendez

                                                     8   sent a notice of claim letter to the Arizona Attorney General stating the claims against
                                                         defendant, University of Arizona.
                                                     9
                                                         84.    On July 24, 2019, Ms. Melendez filed her complaint with the United States District Court
                                                    10
                                                         in the State of Arizona.
                                                    11
                                                         85.    Ms. Melendez timely filed charges of discrimination, retaliation, and hostile work
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         environment with the Equal Employment Opportunity Commission (the “EEOC”).
                                                    13
                                                         86.    On or about October 10, 2019, Ms. Melendez received her Right to Sue Letter (the
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14   “Right to Sue Letter”) from the EEOC. This Complaint has been filed within 90 days of
                                  PLLC




                                                    15   the Plaintiff's receipt of the Right to Sue Letter.
                                                    16
                                                                     COUNT I-VIOLATION OF TITLE VII: SEXUAL HARASSMENT
                                                    17
                                                         87.    Plaintiff hereby incorporates the previous paragraphs as fully set forth herein.
                                                    18
                                                         88.    Sexual harassment is a form of employment discrimination which is prohibited by
                                                    19
                                                         Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e.
                                                    20
                                                         89.    Ms. Melendez was forced to perform her duties in a hostile work environment. The
                                                    21
                                                         sexual conduct of Coach Richard Rodriguez purposefully or unreasonably interfered with
                                                    22   her ability to perform her job and created an intimidating, hostile and/or offensive work
                                                    23   environment.
                                                    24   90.    Ms. Melendez is a woman who is a part of a protected class of U.S. citizens. She
                                                    25   was subjected to unwelcome sexual harassment and that harassment affected a large term,
                                                    26   condition or privilege of her employment. Lastly, but for Ms. Melendez’s sex, she would
                                                    27   not have been sexually harassed.

                                                    28                   COUNT II - VIOLATION OF TITLE VII: RETALIATION


                                                                                                      - 13 -
                                                         Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 14 of 15



                                                     1   91.    Plaintiff hereby incorporates the previous paragraphs as fully set forth herein.
                                                     2   92.    Retaliation is prohibited by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§
                                                     3   2000e-3(a).
                                                         93.    Several members of the Athletic Department were aware that Richard Rodriguez was
                                                     4
                                                         sexually harassing Ms. Melendez. She requested a transfer to another department on three
                                                     5
                                                         separate occasions and was told that she could not transfer by an employee of the Development
                                                     6
                                                         Department because Richard Rodriguez “would be pissed.”
                                                     7   94.    Defendant’s actions were willful, deliberate, intended to harm Ms. Melendez and keep
                                                     8   her trapped within the Athletic Department under the supervision of Richard Rodriguez. Which
                                                     9   constitutes denial of equal opportunity, terms and conditions of employment and is retaliation

                                                    10   with the meaning of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e
                                                         95.     As a consequence of Defendant’s unlawful conduct, Plaintiff has suffered humiliation,
                                                    11
                                                         mental anguish, and emotional and physical distress, in addition to a diminished standing
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                         in the community.
                                                    13
                        Phoenix, Arizona 85016




                                                         WHEREFORE, Plaintiff prays for relief against Defendant as follows:
                            (602) 753-9276




                                                    14
                                  PLLC




                                                    15          A.      Ordering the payment of compensatory damages in an amount to be

                                                    16                  determined at trial;

                                                    17          B.      Awarding Plaintiff punitive damages in an amount sufficient to punish the

                                                    18                  Defendant and to deter others from emulating its conduct;

                                                    19          C.      For back pay and front pay;

                                                    20          D.      For attorney’s fees and costs;

                                                    21          E.      For prejudgment interest and post-judgment interest at the maximum

                                                    22                  allowable rate;

                                                    23          F.      For any other relief the court deems proper.

                                                    24
                                                    25
                                                         RESPECTFULLY SUBMITTED this 26th day of February, 2020.
                                                    26
                                                    27
                                                    28


                                                                                                       - 14 -
                                                         Case 4:19-cv-00377-SHR Document 21 Filed 02/26/20 Page 15 of 15



                                                     1                                STEPHANIE R. LEACH, PLLC.
                                                     2
                                                     3                            By _/s/Stephanie R. Leach________
                                                     4                               Stephanie R. Leach
                                                                                     2415 E. Camelback Rd., Suite 700
                                                     5                               Phoenix, AZ 85016
                                                     6
                                                                                     Darren Heitner (pro hac pending)
                                                     7                               Heitner Legal, PLLC
                                                                                     215 Hendricks Isle
                                                     8                               Fort Lauderdale, FL 33301
                                                     9
                                                    10
                                                    11
                                                    12
Stephanie R. Leach
                 2415 E. CAMELBACK RD., SUITE 700




                                                    13
                        Phoenix, Arizona 85016
                            (602) 753-9276




                                                    14
                                  PLLC




                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                            - 15 -
